Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 July 2022.

Claim Objections
Claims 2-5 are objected to because of the following informalities:  “A panel” of lines 1 should be corrected to “The panel”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frankenberg (US 20120111238).
Claim 1:  Frankenberg discloses a pallet support board 10 (panel) for use in a thermally insulating container, the pallet support board 10 (panel) comprising a body of a thermoset foam material (thermally insulating material) in the form of a tray element having a banding slot 28 (upwardly open compartments) on the upper surface 14 capable of receiving some thermal conditioning elements therein (see P. 0047 and fig. 1-2).
Claim 4:  Frankenberg discloses wherein the tray element comprises one or more downwardly projecting peripheral lip elements (see annotated fig. 2 below).

    PNG
    media_image1.png
    255
    799
    media_image1.png
    Greyscale

Claim 5:  Frankenberg discloses wherein a banding slot 28 (channel) is formed between the lip elements and the base of the tray element (see annotated fig. 2 above).

Claim(s) 1 & 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seiders (US 20120132657).
Claim 1:  Seiders discloses a bottom portion 12 (panel) for use in a thermally insulating container, the bottom portion 12 (panel) comprising an insulating portion 18 (body) of a polyurethane foam (thermally insulating material) in the form of a tray element having one upwardly open compartment capable of receiving some thermal conditioning elements therein (see P. 0026 and fig. 7).
Claim 3:  Seiders discloses wherein the tray element is provided with a shell 17 (reinforcing element) extending along one or more longitudinal edges thereof (see fig. 7).

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derifield (US 7028504).
Claim 1:  Derifield discloses a bottom 14 (panel) for use in a thermally insulating container, the panel comprising a body of a polyurethane foam (thermally insulating material) in the form of a tray element having slots 14a (one or more upwardly open compartments) capable of receiving some thermal conditioning elements therein (see C. 3 L. 26-30 and fig. 3C).
Claim 2:  Derifield discloses wherein the tray element comprises a divider element extending between longitudinal walls of the tray element to define the slots 14a (compartments) (see annotated fig. 3C below).

    PNG
    media_image2.png
    314
    476
    media_image2.png
    Greyscale

Claim 3:  Derifield discloses the tray element being provided with one or more reinforcing elements extending along one or more longitudinal edges thereof (see annotated fig. 3C below).

    PNG
    media_image3.png
    334
    543
    media_image3.png
    Greyscale

Claim 4:  Derifield discloses wherein the tray element comprises one or more downwardly projecting peripheral lip elements (see annotated fig. 3C below).

    PNG
    media_image4.png
    393
    515
    media_image4.png
    Greyscale

Claim 5:  Derifield discloses wherein a channel is formed between the lip elements and the base of the tray element (see annotated fig. 3C above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/           Primary Examiner, Art Unit 3736